Title: To Thomas Jefferson from Benjamin Bankson, 23 September 1793
From: Bankson, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia, Septemr. 23d. 1793.
 
The Letters which you will receive herewith are all that have come to the Office since your departure.
I have not yet received an answer from Genl. Moylan. His residence is in Chester County 30 miles from this City, and out of the post road, so that I fear your Letter and one I have written him have miscarried. Mr. Biddle’s Commission will expire the 26th. inst.—and from your
 
instructions “that no time be lost” in ascertaining the acceptance or non acceptance of the Office by him or Major Lenox—I hope I shall be in the line of my duty in sending an Express.
Crosby left Town yesterday for a week or [ ] days—he said with your permission.
No opportunity has yet offered for Europe from this place—and as all communication is cut off between this City, New York and Baltimore, it is uncertain when one will present itself. I have the honor to be very respectfully Your most obed Servt. 

B Bankson

